ORDER DENYING MOTION FOR PARTIAL SUMMARY JUDGMENT
JOSEPH C. SPERO, Chief Magistrate Judge
I. INTRODUCTION
This case concerns.a power outage at the Golden Eagle Refinery (the “Refinery”) owned by Plaintiff Tesoro Refining & Marketing Company LCC (“Tesoro”). Defendant Pacific Gas and Electric Company (“PG&E”) moves for summary judgment on Tesoro’s negligence and breach of contract claims, arguing that a tariff rule approved by the California Public Utilities Commission (“CPUC”) absolves PG&E of liability because the incident was a “transmission related outage.”
The Court held a hearing on October 16, 2015, and on October 20, 2015 issued an order requesting that the CPUC address the scope of the tariff rule. The CPUC has since responded and offered assistance, but advised that Tesoro would need to' file an administrative complaint and the Court would need to stay the case and continue the trial date to allow time for administrative proceedings. The Court thanks the CPUC for its offer and respects its need for time to address the issue. However, as no party has requested a stay or continuance, the Court proceeds to resolve the Motion. For the reasons discussed below, the Court holds that the limitation of liability provision does not apply to the facts of this case (viewed, as they must be in the present context, in the light most favorable to Tesoro) and DENIES PG&E’s Motion for Partial Summary Judgment.1
II. BACKGROUND
A. Factual Background
The following summary recounts the facts as construed in the light most favorable to Tesoro for the purpose of resolving PG&E’s present Motion. This Order should not be interpreted as resolving any disputed issues of fact.
*11731. Configuration of Facilities and Systems
Tesoro primarily receives electrical power for the Refinery from a cogeneration plant (the “Cogen”) operated by non-parties Foster Wheeler Martinez, Inc. and Martinez Cogen Limited Partnership (collectively, “FWM”),2 but also maintains an agreement for standby electrical service from PG&E’s grid, which Tesoro’s predecessor entered into in 1988. 1st- Am. Compl. (“FAC,” dkt. 28) ¶ 16 & Ex. A; Answer (dkt. 35) ¶ 16; Sias Deck (dkt. 80) Ex. 2 (Kromer Dep.) 42:12-16 & Ex. 3 (Carloni Dep.) 52:22-53:6. The Refinery is connected to the PG&E grid through the Cogen, which is connected to PG&E’s Tidewater Substation (“Tidewater,” or the “Substation”) by two 230 kilovolt lines. Sias Deck Ex. 1 (Carloni Dep.) 47:17-22; id. Ex. 2 (Kromer Dep.) 40:5-10. Those connections allow the Cogen to sell electricity to the grid when it produces more than the Refinery draws from it, and' also allow the Refinery to draw power from the grid when the Cogen does not produce enough power to meet its needs. See Sias Deck Ex. 3 (Carloni Dep.) 53:3-6. Tidewater — which, in addition to the Cogen and Refinery, also serves PG&E’s customers in Concord, California — is connected to' the larger grid by two 230 kilovolt transmission lines, the Pittsburg and El Sobrante lines. Sias Deck Ex. 6 at 4; Begland Deck Ex. 6 (Kromer Dep.) 67:11-12; Nie Deck (dkt. 81) ¶ 2. '
A meeting took place between PG&E and a' predecessor to FWM (hereinafter referenced as FWM for convenience) in 1986. See Begland Deck Ex. 17. During that meeting, PG&E and FWM discussed frequency settings for the Cogen, and PG&E assured FWM that PG&E’s' load shedding system would activate before the grid frequency dropped to levels dangerous to the Cogen. Id. Tesoro’s expert Brian Rahman testified that the load shedding systems at the Substation “had been disabled for some time, so they were no longer functioning” at the time of the 2010 outage. Begland Deck Ex. 7 (Rahman Dep.) 53:4-7.’
2. Pre-Outage Identification of Risks
a. Synch Switches
Controls at the Tidewater Substation included a number of synchronization switches, or “synch switches.” Based on the configuration of the transmission lines at the Substation, placing more than one of the switches in the “on” position at the same time could result in a loss of power. Accordingly,
PG&E standard synch switch installation currently includes both of the following design mechanisms intended to prevent the incorrect operation of the synch switches:
1. The switch is operated by a removable keyed handle. There is a mechanical interlock that only allows the handle to be removed in the “OFF” position.
2. There is one and only one keyed handle per substation control room.
Nie Deck Ex. 1 (PG&E Root Cause Analysis) at PG&E0736.3 In other words, whenever one switch is in' the “on” position, there is no way to turn any other switch to the “on” position without first turning the first switch off so that the handle can be moved to the second switch.
*1174Richard White, who participated in an inspection of the Substation sometime in 2010 before the outage, testified that at the time of the inspection, he informed “the team that was involved” that the synch switches at Tidewater did not have a mechanical interlock feature. Begland Decl. Ex. 8 (White Dep.) 41:9-25. He also testified that the lack of that feature was a “fairly” serious design defect, and that he did not recall discussing the urgency of remedying the defect. Id. 54:1-8, 56:22-57:1. He did not recall any other instance in which he identified synch switches at a PG&E substation lacking the mechanical interlock feature. Id. 43:22-44:2. PG&E’s “Substation Switching Procedures” provide that when a circuit breaker is equipped with a synch switch, the final step in operating the circuit breaker is to return the synch switch to the “off’ position, Begland Decl. Ex. 10.
b. Risk of Islanding
In April of 2010, PG&E engineer Sebastian Fiala prepared a “Load at Risk Notification” reporting that if the Tidewater Substation became isolated or “islanded” from the grid as a whole, “[t]he majority of the time, loading at Tidewater will exceed generation at [the Cogen], and will likely cause [the Cogen] to trip offline.” Begland Decl. Ex. 1. Such notifications are normally “sent to a fairly wide audience within PG&E.” Begland Decl. Ex. 3 (Van Rem-oortere Dep.) 20:8-9. The same notification was distributed again twelve days before the planned maintenance on November 10, 2010. Begland Decl. Ex. 4. Tesoro’s expert Brian Rahman later testified that “good utility practice” would require PG&E to notify FWM and Tesoro that it identified that risk. Begland Decl. Ex. 7 (Rahman Dep.) 160:1-163:2.
3. The Outage
PG&E routinely notified FWM when maintenance or other circumstances required PG&E to disconnect either of the transmission lines running to Tidewater. Id. 67:2-14. On October 29, 2010, PG&E notified. FWM that it intended to disconnect a line for maintenance on November 9, 2010, thus placing the Cogen (and other Tidewater customers) “on a single source” from the grid. Begland Decl. Ex. 4 at PG&E07647. The maintenance ultimately took place on November 10, 2010, and required temporarily disconnecting the El Sobrante line. Sias Decl. Ex. 6 at 4. After the maintenance was complete, PG&E called the FWM control room to report that both transmission lines were back in service. Begland Decl. Ex. 6 (Kromer Dep.) 78:15 - 24;
That afternoon, a power outage occurred. A Root Cause Analysis Report that Tesoro later submitted to Contra Costa County summarized the events of that day as follows:
On November 10th, the operations at both the refinery and FWM were normal and steady. The refinery was drawing 68.5 MW from FWM and FWM was sending 31 MW to the PG&E grid. That morning, at 8:16 AM, PG&E was conducting maintenance on the Tidewater Substation. PG&E opened circuit breaker 232, which isolated the Tidewater Substation from the El Sobrante 230 KV line. At 2:52 PM, circuit breaker 232 was closed, restoring the El Sobrante 230 KV line to the substation. At 3:09 PM, circuit breaker 232 reopened isolating the Substation from the El Sobrante 230 KV line. At 4:00 PM, circuit breaker 212 opened; this isolated the Tidewater Substation from the. Pittsburg 230 KV line. The cause of both of these circuit breakers opening was not able to be determined.
At this'point both 230 KV lines were isolated from the Tidewater Substation and FWM became the sole power supply *1175for both the refinery and North Concord. The turbine generators at FWM tripped off at 4:02 PM. This triggered FWM’s automatic load shedding system and power was no longer supplied to the refinery. The refinery’s processing units depressurized to the flare system as designed. In addition, circuit breakers 472 and 482, which tie FWM into the Tidewater Substation, opened isolating FWM from the substation.
Sias Decl. Ex. 6 at 4. Auditory and visual alarms activated at PG&E’s Grid Control Center after the El Sobrante circuit breaker opened at 3:09 and again after the Pittsburg circuit breaker opened, but PG&E’s operators at the control center failed to respond to the alarms. See Beg-land Deck Ex. 16 (Cawaring Dep.) 47:21-48:11; Rahman Deck (dkt. 89-8) ¶ 10.
No injuries were reported, but the outage “triggered a plant wide shutdown, which resulted in excess flaring and visible black plumes of smoke” from the Refinery. Sias Deck Ex. 6 at 2-3. Contra Costa County Health Services issued a “shelter in place warning” to members of the surrounding community based on the potential effects of smoke from the Refinery’s flaring process. Id. at 3.
PG&E also prepared a Root Cause Analysis, which stated that a maintenance supervisor observed that two synch switches, corresponding to circuit breakers on the Pittsburg and El Sobrante transmission lines, “were both in the ‘ON’ position on Nov.lOth, when he arrived at the substation following the outage.” Nie Deck Ex. 1 at PG&E0736. Although PG&E’s analysis identified other failures and ultimately found that it was “impossible to determine what damage, if any,...was caused by the incorrect operation of the synch switches,” PG&E characterized the two switches “both being in the ‘ON’ position [as] an abnormal switching condition,” and the only short term corrective action recommended in the report was to upgrade the Tidewater synch switches to include a mechanical interlock and to ensure that no other PG&E substation lacked that feature.4 Id. at PG&E0736, 0739. PG&E engineer Ben Nie, who' participated in PG&E’s investigation of the outage, later testified 'that although he could not be certain what caused the Substation outage, the erroneous operation of the synch switches was, in his view, the most likely cause, and that it was the only concrete possible cause that PG&E identified. Beg-land Deck Ex. 12 (Nie Dep.) 68:9-25. Nie also characterized the outage as a “transmission event” rather than a “distribution event.” Sias Deck Ex, 7 (Nie Dep.) 35:13-16.
Tesoro’s Root Cause Analysis identified four potential róot causes of the outage: (1) two synch switches at the Substation were erroneously in the “on” position at the same time; (2) a component of a programmable logic controller (PLC) at the Substation failed; (3) bushing potential devices on two PG&E circuit breakers were damaged; and (4) “[t]here was no automatic separation scheme or established operating procedure for opening of Circuit Breakers [connecting the Substation to the Cogen] due to the loss of both PG[&]E 230 KV lines to the Tidewater substation,” Id. at 5. Brian Rahman, an expert witness for Tesoro, later concluded that the outage was “the result of PG&E substation design, mis-operation of synch switches, lack of adequate communication, substandard control equipment at Tidewater, and PG&E failure’s [sic] to timely identify and report the loss of the transmission sources *1176feeding the Tidewater substation.” Sias Deck Ex. 8 (excerpt of Rahman’s report).
Although FWM observed the frequency óf its system drop to a problematically low level, FWM did not realize that the Cogen was supporting PG&E’s Concord customers. Begland Dep. Ex. 6 (Kromer Dep.) 79:11-15, 87:10-13. Mike Kromer, a FWM plant manager at the time of the outage, testified that if PG&E had notified FWM of the circumstances, FWM could have manually, disconnected the Cogen from the Tidewater Substation before the Cogen tripped offline. Id. 131:2 -132:10.
B. PG&E Electric Rule No. 14
California law empowers the CPUC to “supervise and regulate every public utility in the State.” Cal. Pub. Util. Code § 701. Accordingly, the CPUC may “require utilities to file tariff schedules containing rates, charges and classifications, ‘together with all rules, contracts, privileges, and facilities which in any manner affect or relate to rates, tolls, rentals, classifications, or service.’ ” Waters v. Pac. Tel. Co., 12 Cal.3d 1, 6, 114 Cal.Rptr. 753, 523 P.2d 1161 (1974) (quoting Cal. Pub. Util. Code § 489)). If approved by the CPUC, such rules have the effect of law. Trammell v. W. Union Tel. Co., 57 Cal.App.3d 538, 551, 129 Cal.Rptr. 361 (1976).
PG&E’s present motion concerns PG&E Electric Rule No. 14 (“Rule 14” or “Tariff Rule 14”), which is included in the record as Exhibit 1 to PG&E’s Request for Judicial Notice (dkt. 79-1) and as Exhibit 2 to Tesoro’s Request for'Judicial Notice (dkt. 88). The present version of the relevant portion of Rule 14 became effective on January 23, 2003. Tariff Rule 14 at 1. The first three paragraphs of Rule 14, on which the parties primarily base their arguments, read as follows:
PG&E will exercise reasonable diligence and care to furnish and deliver a continuous and sufficient supply of electric energy to the customer, but does not guarantee continuity of sufficiency of supply. PG&E will not be liable for interruption or shortage or insufficiency of supply, or any loss or damage of any kind of character occasioned thereby, if same is - caused by inevitable accident, act of God, fire, strikes, riots, war, or any other cause except that arising from its failure to exercise reasonable diligence.
PG&E shall be the sole judge of whether it is operationally able to receive or deliver electric energy through its electric distribution system. Such judgement [sic] shall be non-discriminatory and without regard to the supplier or electric service provider to the end-use customer.
Under no circumstances shall PG&E be liable to its customers or their agents for any local or system deficiencies in supply stemming from inadequate power bids or power deliveries over the Independent System Operator (ISO) grid. Similarly, PG&E shall not be liable to any customer, or electric service provider, for damages or losses resulting from interruption due to transmission constraint, allocation of transmission or intertié capacity, or other transmission related outage, planned or unplanned.
Id. (emphasis added).
■ Utilities routinely file “advice letters” in conjunction with proposed tariff rules. See Sullivan Deck (dkt. 89-9) ¶¶ 3-5. Advice Letter 1737-E, which accompanied the 1998 revision to Rule 14 in which the “other transmission related outage” limitation of liability clause first appeared, includes the following' description of the changes to Rule 14:
Ordering Paragraph 3.a. of [CPUC Decision] D.97-10-0875 approves changes to *1177certain of PG&E’s rules filed on July 15, 1997. The attached Rule 14 includes changes required for direct access. The revised rule addresses the responsibilities of end-use customers, Energy Service Providers (ESPs), scheduling coordinators, the Power Exchange (PX) and Independent System Operator (ISO) for dealing • with shortages of supply and interruptions of delivery.
Id. Ex. 1 at ECF p. 7. The advice letter goes on to state that “[t]his filing will not increase any rate or charge, cause the withdrawal of service, or conflict with any rate schedule or rule.” Id. at ECF p. 8. Advice Letter 2328-E-B, which accompanied the most recent revision to Rule 14, indicates that the only changes made were to remove references to the Power Exchange. See id. Ex. 2 at ECF pp. 2-3, 118. Neither Advice Letter 1737-E nor Advice Letter 2328-E-B specifically discusses the limitation of liability clause at issue here. See generally id. Exs. 1, 2.
The parties agreed at the October 16, 2015 hearing that no court has yet interpreted the “other transmission related outage” clause of Rule 14.
C. Procedural History
Tesoro filed this action on February 28, 2014, bringing claims for breach of contract, negligence, and inverse condemnation. See generally Compl. (dkt. 1). In accordance with a stipulated compromise after PG&E moved to dismiss Tesoro’s request for punitive damages, Tesoro filed its First Amended Complaint, which includes the same claims but omits the request for punitive damages, on May 23, 2014. See generally Mot. to Dismiss (dkt. 18); Stipulation (dkts. 22, 27); 1st Am. Compl. (dkt. 28). PG&E’s Answer to Te-soro’s First Amended Complaint invokes “limitations of liability established in PG&E’s Tariff Rule 14” as one of seventeen affirmative defenses. Answer (dkt. 35) ¶ 66.
On August 29, 2014, the Court dismissed a third-party complaint that PG&E filed against FWM for equitable indemnity, holding that PG&E failed to adequately allege that FWM was liable to Tesoro in tort (as opposed to contract), as required under California law. Order Granting Mot. to Dismiss 3d Party Compl. (dkt. 50).6 The Court also denied Tesoro’s motion for leave to file an amended complaint seeking punitive damages nearly seven months after the stipulated deadline for seeking such amendment. Order Denying Mot. for Leave to Amend (dkt. 109).
PG&E filed its present Motion on August 14, 2015, and the Court held a hearing on October 16, 2015. Following the hearing, the Court requested that the CPUC file a response no later than November 19, 2015 addressing the scope of Rule 14. See Order Requesting Opinion (dkt. 115). The CPUC responded by letter dated November 13, 2015, offering assistance but explaining that that: (1) Tesoro would need to file an administrative complaint; and (2) *1178the time needed for the CPUC’s administrative proceedings would require the Court to stay this action. See Letter from CPUC General Counsel Arocles Aguilar (dkt. 118). No party has requested a stay, and the Court declines to stay the case and continue the trial date sua sponte.
D. Parties’ Arguments
1. PG&E’s Motion
PG&E contends that it is entitled to summary judgment on Tesoro’s breach of contract and negligence claims'7 because the incident at the Tidewater Substation was a “transmission related outage” and therefore falls within the limitation of liability provision of Tariff Rule 14. See Mot. at 4. According to PG&E, California courts have long recognized limitations of liability included in CPUC tariff rules. Id. at 8 (citing, e.g., Waters v. Pac. Tel. Co., 12 Cal.3d 1, 114 Cal.Rptr. 753, 523 P.2d 1161 (1974)). Because the outage stemmed from the disconnection of two 230 kilovolt transmission lines, PG&E argues that a straightforward application of Rule 14 bars liability. Id. at 9,
Although PG&E “disputes Tesoro’s claim that the Tidewater Substation caused the outage at the Refinery,” it does not argue that it is entitled to summary judgment for lack of evidence of causation or negligence — instead, the present Motion is limited to PG&E’s defense based on Rule 14. Id. at 3 n.l
2. Tesoro’s Opposition
Much of Tesoro’s Opposition is devoted to recounting the evidence that it contends demonstrates negligence by PG&E. Opp’n at 2-10. With respect to PG&E’s Rule 14 argument, Tesoro responds that PG&E is bound by its statutory duty to “ ‘exercise reasonable care in operating its system’ ” under California Public Utilities Code § 451, which Tesoro contends “could not be defeated by contract language,” including a CPUC tariff rule. Id. at 1-2, 10-11 (quoting Langley v. Pac. Gas & Elec. Co., 41 Cal.2d 655, 661, 262 P.2d 846 (1953)).
Tesoro also seizes on the first paragraph of Rule 14, which provides that PG&E will exercise reasonable diligence and will not be liable for any outage “except that arising from its failure to exercise reasonable diligence.” Id. at 11 (quoting Tariff Rule 14). Tesoro notes that the equivalent tariff rules for the other two large investor-owned electric utilities in California, Southern California Edison and San Diego Gas & Electric, have similar requirements to exercise diligence and disclaimers of liability for non-negligent outages, but do not contain any provision equivalent to the “other transmission related outage” clause of PG&E’s Rule 14. Id. at 11-12 (citing Pl.’s RJN (dkt. 88) Exs. 3, 4). Tesoro suggests that the first paragraph of Rule 14 and the structure of the other utilities’ rules indicate a CPUC policy of retaining utilities’ liability for outages caused by their negligence, and that the third paragraph therefore does not bar liability for transmission-related outages caused by PG&E’s own negligence. See id.
Next, Tesoro looks to the history of Rule 14 and PG&E’s submission of the language at issue for CPUC approval. Id. at 12-16. Tesoro notes that PG&E proposed adding the third paragraph in the wake of deregulation 8 of the California electrical industry *1179and the advent of “direct access,” which allowed customers to purchase electricity from providers of their choice, transmitted through a statewide grid overseen by the newly-created Independent System Operator (the “ISO”). Id. at 12-14 (citing, e.g., S. Cal. Edison Co. v. Pub. Utils. Comm’n, 101 Cal.App.4th 384, 389-90, 124 Cal.Rptr.2d 281 (2002)); see also CPUC Decision 95-12-063, 64 CPUC 2d 1 (1995) (outlining the direct access program).9 According to Tesoro, “PG&E explained [to the CPUC] that the new language in the tariff was being submitted for reasons having to do with direct access — and nothing else.” Opp’n at 14 (citing Sullivan Decl. Ex. 1 (Advice Letter 1737-E)). Tesoro also argues that the advice letter’s assurance that the new language did not “‘conflict with any rate schedule or rule’” should estop PG&E from now arguing that it “constituted a wholesale change from the existing rules.” Id. at 16 (quoting Sullivan Decl. Ex. 1). As support for its position that the CPUC did not intend to immunize PG&E from negligence liability, Tesoro cites a subsequent report and recommendation by CPUC staff addressing limitations of liability for telecommunications utilities, which notes as a comparison that “ ‘[i]n the energy services industry, PG&E is only protected from damages that are beyond its control; however it is responsible for reasonable damages resulting from its negligence,’ ” citing Rule 14. Id. at 16 (quoting Consumer Protections for a Competitive Telecommunications Industry: Telecommunications Division Staff Report and Recommendations, Rulemaking Proceding 00-02-0004, 2000 WL 346176 (Cal.P.U.C. Feb. 3, 2000)).10
Finally, Tesoro contends that the structure of Rule 14 itself precludes PG&E’s interpretation of the clause at issue. Id. at 17-20. In addition to the first paragraph of Rule 14 discussed above, which states that PG&E must exercise diligence and only shields PG&E from liability for outages not caused by negligence, Tesoro also looks to the “other transmission related outage” clause’s context in the third paragraph. Id. Tesoro argues that the paragraph as whole evinces an intent to govern only outages outside of PG&E’s control: the first sentence eliminates liability for deficiencies in supply on the ISO grid, and the second sentence, which begins with the word “similarly,” lists outages caused by transmission constraints or capacity before concluding with “other transmission related outage[s].” Id. at 17-19.
3. PG&E’s Reply
PG&E contends that Tariff Rule 14 unambiguously precludes liability for outages related to transmission, and that applying principles of contract interpretation, the Court therefore need not look beyond the text of the Rule. Reply at 3-4, 6-8. PG&E argues that Tesoro’s proposed construction — reading the third paragraph to encompass only transmission outages outside of PG&E’s control — would render the paragraph superfluous, because the first paragraph already provides that PG&E is not liable for1 outages unless "caused by its lack of diligence. Id. at 6-9. PG&E also *1180offers a declaration from its analyst Glenn Goldbeck disputing Tesoro’s characterization of the issues addressed in the third paragraph as “classic ISO functions.” Id. at 8; Goldbeck Deck (dkt. 102);-cf. Opp’n at 18-19.
According to PG&E, the fact that the disputed provision is unique to its tariff rule is not significant, because other electrical utilities also have unique limitations of liability in their- rules. Reply at 10-11. PG&E cites, for example, a clause providing that Southern California Edison shall not be liable for lost profits or other consequential damages related to the construction and operation of certain facilities, even if caused by its negligence. Id. at 11 (citing Def.’s Supp’l RJN (dkt. 103) Ex. 1 at -12).
PG&E also argues that even if the Court considers the context in which Rule 14 was proposed and adopted, “it fails to show that the Rule means something other than what it explicitly says.” Id. at 12. According to PG&E, the reference in its advice letter to “ ‘the responsibilities of end-use customers’ for dealing with shortages of supply and interruptions of delivery” supports a broad reading of the limitation of liability, because it “specifically identified the effects of the revised Rule on end-use customers such as Tesoro.” Id. at 12 (quoting Sullivan Deck Ex. 1) (emphasis added by PG&E). PG&E also contends that Te-soro’s reliance on the disclaimer of conflicts with other rules is misplaced because Tesoro “fails to identify any conflict between Revised Rule No. 14 and any other rate schedule or rule,” and that the CPUC staff report referencing PG&E’s liability for negligence is not significant evidence because it was not issued by the CPUC itself and did not focus on the electrical industry or PG&E. Id. at 12-13.
PG&E disputes Tesoro’s assertion that Langley and Utilities Code section 451 preclude a limitation of liability for negligence, noting that California courts have upheld such limitations in decisions since Langley. Reply at 1, 4-5 (citing Waters, 12 Cal.3d 1). PG&E also rebuts Tesoro’s characterization of certain underlying facts related to the outage, but. reasserts that it “seeks summary judgment on the plain language of Rule No. 14,” and that “[h]ow the transmission failure occurred and whether the transmission- failure caused the Refinery to lose power .is irrelevant” to the present Motion. Id. at 14-15.
III. ANALYSIS
A. Preliminary Matters
1. Requests for Judicial Notice
The parties request thát the Court take judicial notice of a number of tariff rules and similar records filed, with the CPUC, as well as a previous Order issued by the Court in this action. See generally Def.’s RJN (dkt. 79); PL’s RJN; Def.’s Supp’l RJN. The Court takes judicial notice of all of these documents as public records not reasonably subject to dispute. See Harris v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir.2012).
2. Objections to Evidence
Pursuant to Civil Local Rule 7-3(d), after PG&E filed its Reply, Tesoro filed objections to certain evidence submitted therewith. See generally Objections (dkt. 107).
First, Tesoro objects to a declaration by PG&E’s expert witness Richard Swanson setting forth his conclusions regarding the underlying causes of the Refinery’s loss of power. See id. at 1; Sias Reply Deck (dkt. 101) Ex. 4. Tesoro argues that because PG&E elected to limit its summary judgment motion to the issue of Tariff Rule 14, it should not be permitted to challenge the underlying facts of the outage using evidence submitted with its Reply, which Te-soro has no opportunity to substantively *1181oppose. Objections at 1. PG&E makes clear in both its Motion and Reply that it does not seek summary judgment based on a lack of evidence of negligence or causation. See Mot. at 3 n.l; Reply at 14. Swanson’s report is not relevant to understanding the scope of Rule 14’s limitation of liability. While striking the declaration for lack of relevance would not be proper, the Court agrees with Tesoro that it has no bearing on the present Motion.
Second, Tesoro challenges the déclaration of Glenn Goldbeck addressing the role of the ISO, on both procedural and substantive grounds, Objections at 1-2. Proee-durally, Tesoro argues that PG&E failed to designate Goldbeck as a relevant witness, and that if PG&E wished to present evidence of the ISO’s functions, it should have done so with its Motion so that Teso-ro would have an opportunity to respond. Id. Substantively, Tesoro contends that the declaration lacks foundation because Gold-beck is not employed by or authorized to represent the ISO. Id. at 2. Goldbeck’s declaration addresses -arguments first raised in Tesoro’s Opposition, and it sets forth his basis for personal knowledge of ISO and PG&E roles and procedures regarding power generation and transmission. Opp’n at 18-19; Goldbeck Decl. ¶¶ 1-3. This declaration does not alter the outcome of the Motion, but the Court declines to strike it.
B. Legal Standard on Summary Judgment
Summary judgment on a claim or defense is appropriate “if the movant shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Ciy. P. 56(a). Once the movant has made this showing, the burden then shifts to the party opposing summary judgment to designate “specific facts showing there is a genuine issue for trial.” Id. “[T]he inquiry involved in a ruling on a motion for summary judgment.. .implicates the substantive evidentiary standard of proof that would apply at the trial on the merits.” Anderson v. Liberty Lobby Inc., 477 U.S. 242, 252, 106 S.Ct. 2505, 91 L.Ed.2d. 202 (1986). On summary judgment, the court draws all reasonable factual inferences in favor of the non-movant, Scott v. Harris, 550 U.S. 372, 378, 127 S.Ct. 1769, 167 L.Ed.2d 686 (2007), but where a rational trier of fact could not find for the non-moving party based on the record as a whole, there is no “genuine issue for trial” and summary judgment is appropriate. Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986).
C. Interpretation of California Public Utility Tariff Rules
1. Context and Extrinsic Evidence
Although tariff rules approved by the CPUC have the force of law, California courts also construe them as contracts and apply principles of contract interpretation to resolve ambiguity. E.g., Pink Dot, Inc. v. Teleport Commc’ns Grp., 89 Cal.App.4th 407, 415, 107 Cal.Rptr.2d 392 (2001); Transmix Corp. v. S. Pac. Co., 187 Cal.App.2d 257, 263, 9 Cal.Rptr. 714 (1960) (“A tariff is in the nature of a contract .... ”); but see Waters, 12 Cal.3d at 10, 114 Cal.Rptr. 753, 523 P.2d 1161 (“[GJeneral principles which might govern disputes .between private parties are not necessarily applicable to disputes with regulated utilities.”).11 And while PG&E contends that the Court should rely solely on *1182the text of Tariff Rule 14 because it is “ ‘clear and explicit,’ ” Reply at 4 (quoting Cal. Civ. Code § 1638), California law in fact calls for fairly liberal use of extrinsic evidence to -determine the meaning of a contract: “Even if a contract appears unambiguous on its face, a latent ambiguity may be exposed by extrinsic evidence which reveals more than one possible meaning to which the language of the contract is yet reasonably susceptible.” Morey v. Vannucci, 64 Cal.App.4th 904, 912, 75 Cal.Rptr.2d 573 (1998) (citing Pac. Gas & Elec. Co. v. G.W. Thomas Dray age & Rigging Co., 69 Cal.2d 33, 40 & n. 8, 69 Cal.Rptr. 561, 442. P.2d 641 (1968); Pac. Gas & Elec. Co. v. Zuckerman, 189. Cal.App. 3d 1113, 1140-41, 234 Cal.Rptr. 630 (1987)).“If the court decides, after considering this evidence, that the language of a contract, in the light of all the circumstances, is ‘fairly susceptible of either one of the two interpretations contended for...,’ extrinsic evidence' relevant to prove either of such meanings is admissible.” G.W. Thomas Drayage, 69 Cal.2d at 40, 69 Cal.Rptr. 561, 442 P.2d 641 (quoting Balfour v. Fresno Canal & Irrigation Co., 109 Cal. 221, 225, 41 P. 876 (1895)) (citations omitted). “Indeed, it is reversible error for a trial court to refuse to consider such extrinsic evidence on the basis of the trial, court’s own conclusion that the language of the contract appears to be clear and unambiguous on its face.” Morey, 64 Cal.App.4th at 912, 75 Cal.Rptr.2d 573.
Under California law, conflicting extrinsic evidence as to a contract’s meaning may require resolution by a jury, and thus be inappropriate for resolution on a motion for summary judgment. See Morey, 64 Cal.App.4th at 912-13, 75 Cal.Rptr.2d 573. The Court is aware of no California cases applying that principle to interpretation of CPUC tariff rules. Because tariff rules have the effect of law and are binding on the public, and because the extrinsic evidence at issue is comparable to legislative history materials that courts routinely consider in resolving legal questions of statutory construction, the Court- holds that although principles of contract interpretation can be relevant to the inquiry, interpretation of tariff rules adopted by the CPUC is a question of law appropriate for the Court to resolve on summary judgment. See Waters, 12 Cal.3d at 10, 114 Cal.Rptr. 753, 523 P.2d 1161 (“[General principles which might govern disputes between private parties are not necessarily applicable to disputes with regulated utilities.”).
2. Limitations of Liability
“The subject of limitations upon liability of.. .utilities has long been considered to be a proper subject for commission regulation and supervision....” Waters, 12 Cal.3d at 6, 114 Cal.Rptr. 753, 523 P.2d 1161. “The limitation of liability provisions are an inherent part of the established rates and have the force and effect of law [and thus] are binding on the public generaly....” Trammell v. W. Union Tel. Co., 57 Cal.App.3d 538, 551, 129 Cal.Rptr. 361 (1976).12
In Waters, the California Supreme Court acknowledged that “ordinarily a provision which is intended to limit one’s liability for negligence must clearly and explicitly express that purpose, and that it is for the courts to determine whether or not the provision possesses the requisite precision and clarity,” but held that the tariff rule at issue in that case nevertheless *1183served to limit the defendant telephone company’s negligence liability.13 Waters, 12 Cal.3d at 10, 114 Cal.Rptr. 753, 523 P.2d 1161. In that case, however, the court relied on the “undisputed” fact “that the commission ha[d] approved a general policy of limiting the liability of telephone utilities for ordinary negligence to a specified credit allowance, and ha[d] relied upon the validity and. effect of that policy in exercising its rate-making functions.” Id. In contrast, whether the CPUC intended to eliminate PG&E’s liability for the sort of negligence at issue is heavily disputed in this case, and the evidence indicates that there is no “general policy” of eliminating such liability with respect to other electricity utility companies. See Opp’n at 11-12; PL’s RJN Exs. 3, 4. Further, “ ‘[t]he rule has been stated many times that if there is an ambiguity in a tariff any doubt in its interpretation is to be resolved in favor of the [nondrafter and against the utility].’ ” Pink Dot, 89 Cal.App.4th at 415, 107 Cal.Rptr.2d 392 (quoting Transmix, 187 Cal.App.2d at 267, 9 Cal.Rptr. 714, and citing Cal. Civ. Code § 1654) (second alteration in original). The Court therefore considers whether Tariff Rule 14 “clearly and explicitly expresses]” a purpose of protecting PG&E from liability for its conduct related to the November 2010 outage at Tidewater and the Refinery. See Waters, 12 Cal.3d at 10, 114 Cal.Rptr. 753, 523 P.2d 1161.14
D. Tariff Rule 14 Is Ambiguous
The disputed language of Rule 14, read in context, is ambiguous. It is not clear from .the face of the Rule what constitutes an “other transmission related outage.” Tariff Rule 14 at 1. PG&E asserts that the provision encompasses any outage related to systems operating at voltage levels designated as “Transmission Voltages” in a separate tariff rule, PG&E Electric Rule No. 2. See Mot. at 5 n.2; Pl.’s RJN Ex. 2. But there is no reference to that definition1 or Rule in the relevant portion of Rule 14, i.e., Sheet 1, addressing “End Use Customer and Their Agents.” See Tariff Rule Í4 at 1. Moreover, the first paragraph of Rule 14 establishes that PG&E has a duty of reasonable diligence, and immunizes PG&E from liability for service interruptions that are not caused by PG&E’s failure to fulfill that duty. Rule 14 does not explicitly indicate whether the third paragraph — barring liability for inadequate bids and supply on the ISO grid, transmission capacity and constraints, and “other transmission related outage[s]” — is intended as an exception or clarification of the first paragraph’s general rule that PG&E ■ must “exercise reasonable diligence” and is only absolved of liability if not caused by its failure to do so. See id.
Looking, as the Court must, to context beyond the face of the Rule—see Morey, 64 Cal.App.4th at 912, 75 Cal.Rptr.2d 573—the Court finds, further reasons to conclude that it is ambiguous. PG&E proposed adding the language at issue in.the immediate wake of structural changes to electricity transmission in California, *1184which shifted certain roles formerly occupied by PG&E within its operating- region to other entities, including allowing' other providers of electricity to sell over the grid to customers in that region, and vesting the ISO with authority to manage and operate the grid. See, e.g., Cal. Pub.. Util. Code § 330(m) (“It is the intention of the Legislature that California’s publicly owned electric utilities and investor-owned electric utilities should commit control of their transmission facilities to the Independent System Operator.”). The advice letter that PG&E submitted to the CPUC indicated that the “attached Rule 14 includes changes required for direct access,” which tends to support reading the “other transmission related outage” clause as encompassing new scenarios made possible" by the recent regulatory changes. See Sullivan Decl. Ex. 1. Because' the clause is ambiguous in context, the Court must consider that context in determining its meaning. ■
E. Tariff Rule 14 Does Not Bar Liability for an Outage Caused by PG&E’s Negligence Under the Facts of This Case
The Court agrees with PG&E that, read in isolation, Tariff Rule 14 is amenable to the reading PG&E proposes. As discussed above, it is not clear from the face of the rule whether the third paragraph is an exception or clarification of the general policy that PG&E is liable for damage arising from its negligence. Further, Electric Rule'No. 2 could provide some support for defining an “other transmission related outage” in the context'of Rule 14 as any outage related to equipment operating at transmission-level voltages. Based on the context as a whole, however, the Court concludes that the CPUC did not intend to shield PG&E from the sort of. negligence that allegedly occurred here. s
The more specific limitations of liability set forth in the third paragraph of the Rule all relate to. functions that were at least partially divested from PG&E by the direct access deregulation. The first sentence of that paragraph bars liability for “deficiencies in supply stemming from inadequate power bids or power deliveries over the [ISO] grid.” Tariff Rule 14 at 1. “Market participants, including PG&E, submit bids into the [ISO] wholesalé energy markets” and deliver power to the grid. See Goldbeck Decl. ¶'6. The deregulation plan caused PG&E to be one of many such market participants, and reduced the degree of control PG&E exercised over power supplied within its own servicé area. See generally Cal. Púb. Util. Code § 330; CPUC Decision 95-12-063, 64 CPUC 2d 1 (1995) (outlining the direct access program). Accordingly, the overall supply of energy to the ISO grid depends on the bids' and output of many participants, and this new language of Rule 14 made clear that PG&E would not be liable if bids or deliveries fell short of demand. Contrary to PG&E’s suggestion in its Reply, Gold-beck’s declaration does not indicate that this sentence was intended to shield PG&E from liability for its own negligence.
The second sentence of the third paragraph begins with the word “similarly,” which means that the restrictions to follow are related to the restrictions just recited, i.e., limitations of liability for decisions and contingencies that PG&E could no longer exclusively control. The first two examples of the second sentence support this conclusion: “interruption due to transmission constraint” and “allocation of transmission or intertie capacity” are no longer within PG&E’s exclusive control. See Tariff Rule 14 at 1. Under the deregulation program that prompted PG&E’s Rule 14 proposal, “[t]he [ISO] is responsible for operation and management of the California trans*1185mission grid in PG&E’s service area, as well as other locations.” Goldbeck Decl. ¶ 4. Accordingly, PG&E no longer had the same degree of control over transmission constraints and allocation within its service area as it did before the regulatory changes. These examples do not appear to contemplate limiting liability for PG&E’s own negligence.
The second sentence concludes with the provision at issue, that PG&E is also not liable for “other transmission related outage, planned or unplanned.” Tariff Rule 14 at 1. The broad reading that PG&E proposes — barring liability for any outage above a certain voltage, even if caused by PG&E’s own equipment or operator error — is incongruent in comparison to the more specific limitations of liability discussed above, all of which relate to functions transferred to or shared with other entities as part of the deregulation and “direct access” program.
Moreover, the advice letter that PG&E submitted to the CPUC with the proposed tariff rule includes no reference to the broad liability waiver PG&E seeks here. To the contrary, the letter characterized the revised Rule as making “changes required for direct access.” See Sullivan Decl. Ex. 1. PG&E offers no explanation whatsoever for how a broad limitation of liability for its own negligence in its own operations, and specifically operations that it had engaged in long before deregulation, would be a “change[] required for direct access.” See id. Instead, PG&E relies on the vague statement in the advice letter that the revision “addresses the responsibilities of end-use customers, Energy Service Providers (ESPs), scheduling coordinators, the Power Exchange (PX) and Independent System Operator (ISO) for dealing with shortages of supply and interruptions of delivery.” See id.-, Reply at 12. Contrary to PG&E’s characterization, that statement decidédly does not “specifically identif[y] the effects of the revised Rule on end-use customers such as Tesoro.” See Reply at 12.
PG&E’s other arguments for construing the “other transmission related outage” clause to bar liability for its own negligence are not persuasive. Although a narrower reading is arguably redundant to the first paragraph of the Rule (which bars liability'except for PG&E’s failure to exercise diligence), the “ ‘preference for avoiding surplusage constructions is not absolute.’ ” King v. Burwell, — U.S. -, 135 S.Ct. 2480, 2483, 192 L.Ed.2d 483 (2015) (quoting Lamie v. U.S. Trustee, 540 U.S. 526, 536, 124 S.Ct. 1023, 157 L.Ed.2d 1024 (2004)). A “rigorous application of that canon does not seem particularly useful” where there are reasonable explanations for surplus language. Id. Much as the Supreme Court held that some degree of superfluous drafting was to be expected in the context of the Affordable Care Act, see id., it is reasonable to think that a utility like PG&E would seek a belt-and-suspenders approach to limiting liability for events outside its control in the context of an industry overhaul that introduced new opportunities for such events to arise, even if PG&E may well have beén protected under the existing tariff rule. Moreover, either interpretation arguably renders some language redundant: while Tesoro’s reading is in- some ways redundant to the first paragraph, PG&E’s reading would make superfluous the specific example^ of transmission constraints and allocation.
The cases that PG&E cites finding limitations of negligence liability under CPUC tariff rules are not analogous to the case at hand. As discussed above, the California Supreme .Court’s decision in Waters rested on the CPUC’s “undisputed” approval of “a general policy of limiting the liability of telephone utilities for ordinary negligence *1186to a specified credit allowance,” and its reliance “upon the validity and effect of that policy in exercising its rate-making functions.” Waters, 12 Cal.3d at 10, 114 Cal.Rptr. 753, 523 P.2d 1161. There is no evidence here of any such general policy regarding electrical utilities’ liability for outages involving transmission-level voltages. In Stern v. General Telephone Co., 50 Cal.App.3d 538, 123 Cal.Rptr. 373 (1975), the court of appeal considered a telephone tariff “substantially the same as” the tariff in Waters, and relied heavily on both the Waters decision and the CPUC’s explicit declaration of purpose to limit telephone companies’ liability for gross negligence. Stern, 50 Cal.App.3d at 541-42, 123 Cal.Rptr. 373. PG&E cites no such declaration of purpose here. Finally, in Trammell v. Western Union Telegraph Co., the CPUC had approved a tariff rule that specifically addressed “mistakes or delays in the transmission or delivery or for nondelivery of any message,” and limited recovery for such “mistakes” to $500. Trammell, 57 Cal.App 3d at 548-556 & n. 3, 129 Cal.Rptr. 361. Here, Tariff Rule 14 makes no clear reference to limiting PG&E’s liability for its own mistakes.15
. PG&E offers no evidence or authority that the CPUC, any court, or even PG&E itself has ever construed Rule 14 as the broad limitation of negligence liability that it now asserts. There is no indication that PG&E intended to avoid such liability when it submitted Rule 14, or that the CPUC intended to grant such broad immunity when it approved the Rule. Based on the record available — which indicates that the revisions were “changes required for direct access” and were submitted in response to a CPUC decision that addressed deregulation and did not address negligent operation of transmission lines by PG&E — the revisions to the Rule appear to have been intended to ensure that PG&E would not be exposed to new liability as a result of deregulation. See Sullivan Decl. Ex. 1; CPUC D.97-10-087, 76 CPUC 2d 287. And while it is conceivable, as PG&E suggests, that the CPUC might conclude “that exposing PG&E to the potentially large damages that could arise from transmission outages could lead to higher rates,” see Reply at 9, there is no indication that the CPUC reached such a conclusion here, nor any explanation why such a change would be “required for direct access,” see Sullivan Decl. Ex. 1. The record indicates that PG&E provided standby power to Tesoro under substantially the same arrangement well before the advent of direct access; there is no apparent reason why that program would require changes to PG&E’s potential liability under its standby power agreement.
Based on the specific examples in the third paragraph, the purpose of the revisions to Rule 14 as stated in the 1998 Advice Letter, and the nature of the regulatory changes prompting those revisions, the third paragraph appears to have been intended to ensure at the very least that PG&E would not be held liable for consequences outside of its control, and perhaps to avoid complex inquiries to determine an exact cause where circumstances contributing to an outage lie at the intersection of the roles and responsibilities of PG&E, other market participants, and new entities like the ISO. There is no indication that the CPUC intended to preclude all liability for every outage at a transmission-grade voltage.
*1187The Court need not, however, determine the precise contours of Rule 14 to resolve the present Motion. Taking into account the general rule that a limitation of “liability for negligence must clearly and explicitly express that purpose,” Waters, 12 Cal.3d at 10, 114 Cal.Rptr. 753, 523 P.2d 1161, as well as the California courts’ instruction to resolve any doubt as to “an ambiguity in a tariff.. .in favor of the non-drafter and against the utility,” Pink Dot, 89 Cal.App.4th at 415, 107 Cal.Rptr.2d 392 (brackets and citation omitted), the Court is satisfied for the reasons stated above that the “other transmission related outage” clause of Tariff Rule 14 does not absolve PG&E of liability for its own negligent operation or maintenance of electricity transmission systems at the Tidewater Substation in fulfilling its longstanding obligations under the standby power agreement with Tesoro. Viewing the record in the light most favorable to Tesoro, a reasonable jury could find that the outage at the Refinery resulted from such negligence. PG&E’s Motion for Partial Summary Judgment is therefore DENIED.
F. Tariff Rule 14 Bars Recovery on Tesoro’s Breach of Contract Claim Unless Tesoro Proves that PG&E Was Negligent
The parties’ briefs do not address the application of Rule 14 if Tesoro fails to prove negligence by PG&E. Tesoro does not appear to dispute that the first paragraph of the Rule absolves PG&E of liability for outages that are not caused by PG&E’s negligence. The contract on which Tesoro bases its claim explicitly provides that it is subject to PG&E’s “applicable electric rates and rules as regularly established from time to time and on file the with California Public Utilities Commission.” FAC Ex. A ¶ 1. Accordingly, Tesoro cannot recover on its breach of contract claim unless it shows that the Refinery outage “ar[ose] from [PG&E’s] failure to exercise reasonable diligence.” Tariff Rule 14 at 1.
IV. CONCLUSION
For the reasons stated above, the Court holds that Tariff Rule 14 was not intended to and does not absolve PG&E of liability for its own negligent operation or maintenance of electricity transmission systems, and accordingly DENIES PG&E’s Motion for Partial Summary Judgment.
IT IS SO ORDERED.

. The parties have consented to the jurisdiction of the undersigned magistrate judge for all purposes pursuant to 28 U.S.C. § 636(c).


. FWM was briefly a party to this litigation after PG&E filed a third-party complaint against it. The Court granted FWM’s motion to dismiss that complaint with prejudice on August 29, 2014. See Order Granting Third-Party Defendant’s Motion to Dismiss (dkt. 50); Tesoro Refining & Mktg. Co. LLC v. Pac. Gas & Elec. Co., No. 14-cv-00930-JCS, 2014 WL 4364393 (N.D.Cal. Aug. 29, 2014).


. To conserve space, this Order’s citations to Bates numbers omit all but one leading zero.


. PG&E’s inspections did not find any other substation lacking the interlock feature. Nie Deck Ex. 1 at PG&E0739.


. The parties did not address this decision in their briefs, but it does not appear to discuss any limitation of liability for transmission related outages. See 76 CPUC 2d 287 (1997). The CPUC actually rejected a proposed "broad disclaimer of liability for both the [utility] and the [non-utility electric service provider] 'for any indirect, special, consequential, or punitive damages of any kind . whatsoever, either in contract, tort or strict liability,’ ” although that proposal appears to have been made in a context not applicable to the facts of this case. See id. (discussion of proposed PG&E and Southern California Edison, tariff section B.(17)).


. Tesoro Refining & Mktg. Co. LLC v. Pac. Gas & Elec. Co., No. 14-cv-00930-JCS, 2014 WL 4364393 (N.D.Cal. Aug. 29, 2014).


. PG&E does not seek summary judgment as to Tesoro’s inverse condemnation claim, conceding that because that claim arises from the California Constitution, it cannot be limited by a CPUC tariff. Mot. at 10 n.5.


. There is some question as to whether "deregulation” is an appropriate term for what might be more accurately described as a shift from one regulatory scheme to another in an industry that remains subject to significant regulation. This Order nevertheless uses the *1179term "deregulation” as a shorthand for the regulatory changes affecting the California energy market in the 1990s.


. Previously, a customer purchased and received electricity from the utility operating the smaller regional grid encompassing that customer.


. Tesoro erroneously attributes this statement to. a CPUC order. Opp’n at 16. The reference to PG&E’s negligence liability is in fact found in the staff report and recommendation published concurrently with the CPUC’s Order Instituting Rulemaking initiating a proceeding to address telecommunications issues. The order itself does not discuss PG&E.


. The parties appear to agree that tariff rules should at least in some circumstances be viewed as contracts. See Opp’n at 11; Reply at 3-4 & n,3 (citing Transmix, 187 Cal.App.2d at 263, 9 Cal.Rptr. 714).


. At least one California court has held that CPUC tariffs cannot insulate a public utility from liability for intentionally tortious conduct. Pink Dot, 89 Cal.App.4th at 415, 107 Cal.Rptr.2d 392. Tesoro does not argue that its claims here are based on intentional conduct by PG&E. See generally Opp’n; see also Mot. at 10 n.6.


. To the extent that Tesoro contends that a CPUC tariff cannot limit liability for breach of a utility’s duty to exercise reasonable care, as - codified in Utilities Code section 451 and recognized by the California Supreme Court in Langley, the Court agrees, with PG&E that the Waters decision forecloses that argument.


. "[A]lthough a particular limitation provision may be challenged as unreasonable, the question of reasonableness should first be directed to the [CPUC], not the trial courts.” Waters, 12 Cal.3d at 7, 114 Cal.Rptr. 753, 523 P.2d 1161 (discussing Cole v. Pac. Tel. & Tel. Co., 112 Cal.App. 2d 416, 419, 246 P.2d 686 (1952)). Here, Tesoro argues only that Tariff Rule 14 does not provide the broad limitation of liability that PG&E asserts; Tesoro does not ask the Court to modify or invalidate Rule 14 as unreasonable. See Opp'n at 16-17.


. The Court also notes that the rules at issue in each of those cases allowed a customer some limited recovery for a utility’s negligence, while PG&E's proposed reading of Rule 14 would absolve it of liability entirely for negligence that causes high-voltage outages.